 

Exhibit 10.1

 

[g20150121212438880496.jpg]

  

GE Capital

Signature Group Holdings, Inc

  

Johannes Wehrmann

Attention: Kyle Ross

15301 Ventura Boulevard

Suite 400

  

Senior Manager Structured Finance

Factoring

Sherman Oaks, California 91403

United States of America

  

T +49 (0) 6131 4647 476

M +49 (0) 173 6776 398

 

  

E johannes.wehrmann@ge.com

 

 

 

 

  

13th January 2015

Project Evergreen - Factoring Facility Germany

Dear Mr. Ross,

We understand that Signature Group Holdings, Inc. is considering the acquisition
of Project Evergreen currently owned by Aleris International, Inc. (hereinafter
referred to as the “Transaction”). Based on the information you have provided to
us and our recent discussions, we are pleased to confirm that we have received
approval from our credit committee to offer on undisclosed, non-recourse
inter-credit factoring facility to Aleris Recycling (German Works) GmbH with a
maximum financing amount of up to EUR 50,000,000.00 on the terms set out in the
attached term sheet (the “Factoring Facility”).

Our offer to provide the Factoring Facility is subject to the following
conditions (each to be satisfied in form and substance reasonably satisfactory
to us):

1.

Release and/or re-assignment of all accounts receivable and collection accounts.

2.

Negative pledge declaration of all financing parties regarding the accounts
receivable (or other evidence such as a no-conflict opinion by external legal
counsel).

3.

Confirmation of fulfilment of the closing conditions regarding the Transaction,
in accordance with the terms of the Purchase and Sale Agreement signed on or
about 16th October 2014 (together with all exhibits and schedules attached
thereto, the “Acquisition Agreement”) (without any amendment, modification or
waiver of any of the provisions thereof that would be materially adverse to GE
Capital Bank AG (“GE Capital”) without the consent of GE Capital). For purposes
of this condition, it is hereby understood and agreed that an increase in the
purchase price to be paid in connection with the Transaction shall not be deemed
to be materially adverse to GE Capital if it is not funded by any incurrence of
indebtedness, but is instead funded by cash on the balance sheet of the Group
and/or the net cash proceeds of the Specified Equity Issuance and a decrease in
the purchase price of less than 10% shall not be deemed to be materially adverse
to GE Capital.

4.

Confirmation by the officers of SGH ACQUISITION HOLDCO, INC that the accounts
receivable which are subject to the Factoring Facility are free from any
security interests of third parties and that neither the execution nor the
performance of the factoring agreement does or will conflict with any of the
financing arrangements of the Group

5.

Full legal documentation including legal sign off by GE Capital.

6.

Fulfillment of all Know-Your-Customer obligations.

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

 

--------------------------------------------------------------------------------

[g20150121212444130497.jpg]

  

GE Capital

 

7.

Signature Group Holdings, Inc. and other co-investors reasonably acceptable to
GE Capital shall have invested a minimum of 30% of the total pro forma
capitalization (including debt and equity) of the acquired business on the
closing date of the Transaction in the form of cash equity (including
$30,000,000 of preferred equity issued to Aleris Corporation or an affiliate) on
terms and conditions reasonably acceptable to GE Capital (collectively, the
“Specified Equity Issuance”). The Group shall have raised at least $300,000,000
in gross cash proceeds from the issuance of indebtedness in a private placement
having such terms and provisions as are reasonably acceptable to GE Capital.

8.

All information submitted to us being accurate, complete and not misleading in
any material respect.

If you do not accept the offer made by us in this letter before 06:00 p.m. in
Mainz on 20th January 2015, such offer shall terminate on that date.

Following acceptance of this letter by you, our and your obligations under this
letter (except your obligation under the Fee Indemnity as defined below) will
terminate on 28th February 2015 unless the final factoring documentation has
been signed on or before that date.

Once countersigned, this letter can be terminated by both parties only for good
cause (Kündigung aus wichtigem Grund) as provided for by German law.

Subject to a maximum amount of EUR 80,000.00, you shall, without undue delay on
demand, pay to us the amount of all cost and expenses (including fees for
external lawyers) reasonably incurred by us in connection with the preparation,
negotiation, execution and implementation of the Factoring Facility whether or
not the Factoring Facility is provided (the “Fee Indemnity”).

You may not assign any of your rights or transfer any of your rights and
obligations under this letter without our prior written consent.

This letter (including this provision) can only be amended or otherwise modified
in writing.

This letter is governed by German law. The courts of Mainz have exclusive
jurisdiction.

If you agree to the above, please acknowledge your agreement and acceptance of
the offer by signing and returning the enclosed copy of this letter (including
Appendix) to us

We look forward to continuing to work with you towards a successful completion
of the Transaction.

Yours faithfully

 

/s/ J. Wehrmann

 

/s/ S. Ahnert

GE Capital Bank AG

 

GE Capital Bank AG

By:

J. Wehrmann

 

By:

S. Ahnert

Title:

Senior Manager

Structured Finance

 

Title:

Team Leader Underwriting SF

We acknowledge and agree to the above:

 

/s/ Kyle Ross

 

 

 

 

Signature Group Holdings, Inc.

 

 

 

Date: 1\14\15

 

 

 

 

 

 

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

 

--------------------------------------------------------------------------------

[g20150121212444130497.jpg]

  

GE Capital

 

Appendix 1

Term Sheet

 

 

 

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

 

--------------------------------------------------------------------------------

[g20150121212444130497.jpg]

  

GE Capital

 

TERM SHEET

EUR 50,000,000.00 FACTORING FACILITY FOR Aleris Recycling (German Works) GmbH

The provision of the Factoring Facility is subject to the terms and conditions
of the commitment letter to which this term sheet is attached and satisfactory
documentation.

 

Facility:

  

Undisclosed non-recourse factoring facility (“Factoring Facility”).

 

 

Maximum Amount:

  

EUR 50,000,000.00

 

 

Originator:

  

Aleris Recycling (German Works) GmbH, Grevenbroich, Germany

 

 

Purchaser:

  

GE Capital Bank AG, Mainz, Germany

 

 

Group:

  

SGH ACQUISITION HOLDCO, INC. and all its direct and indirect subsidiaries.

 

 

Term:

  

Up to 5 years, longest until the maturity of the bonds and the financing
facilities provided by General Electric Capital Corporation.

 

 

Debtors included in the Factoring Agreement:

 

All Debtors of the Originator with their registered seat in the following
countries: BE, BG, DE, DK, EE, FI, FR, IE, IS, IT, LI, LV, LT, LU, MT, NL, NO,
AT, PL, PT, RO, CH, SE, SK, SI, ES, TK, CZ, HU, GB, US.

 

 

Purchase Price Reserve:

  

10.0%

 

 

Eligible Receivables:

  

Receivables are generally eligible for purchase if:

 

1.  they originate from the sale of products and/or provision of services in the
ordinary course of the Originator’s business;

 

2.  their payment term does not exceed 90 days;

 

3.  they are not claims against a member of the Group;

 

4.  they are within the scope of assigned debtor limits;

 

5.  the maximum amount of receivables against a particular debtor (debtor credit
unit, § 19 KWG) does not exceed 40% of all purchased and unpaid receivables of
the Originator against all of his Debtors;

 

6.  they are governed by German law (to the extent they are governed by Swiss
law the factoring needs to be disclosed);

 

7.  they are free from any objections, set-offs and defences, assignable (e.g.
no ban of assignment) and not subject to any third party rights

 

 

 

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

- 1 -

--------------------------------------------------------------------------------

[g20150121212444130497.jpg]

  

GE Capital

 

Purpose:

  

Any amounts paid as purchase price for the Receivables are to be used primarily
to satisfy obligations of the Originator vis-à-vis its suppliers.

 

Any remaining surplus can be used to finance the refinancing of certain existing
indebtedness and general corporate and working capital purposes of the
Originator and the Group.

 

 

Structuring Fee:

  

1.0 % on the Maximum Amount payable at initial funding.

 

 

Factoring Commission and Administration Fee:

  

0.16% Domestic

0.16% Foreign

 

 

Interest Rate:

  

3M EURIBOR plus 1.65% p.a. interest margin

 

 

Limit Fees:

  

Per each requested Debtor Limit and contractual year:

Domestic: 30.00 EUR

Foreign: 60.00 EUR

 

 

Discretionary Debtor Limits:

  

Maximum per Debtor in the European Union 50,000.00 EUR; free of charge;

 

a.  If the Originator delivered goods to a debtor at least twice within the
preceding 12-month-period and the debtor duly paid for such goods within 60 days
after the relevant due date of the receivable, up to 150% of the sum of all
unpaid receivables at a particular point in time during the 12-month-period; or

 

b.  if justifiable beyond doubt by information (not older than 12 months)
provided by a commercial inquiry agency or a bank;

 

in each case, subject to revocation by the Purchaser at its reasonable
discretion.

 

 

Debtor Limits:

  

Set, cancelled and modified by the Purchaser at its reasonable discretion on the
basis of the relevant debtor’s creditworthiness and reliability.

 

 

 

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

- 2 -

--------------------------------------------------------------------------------

[g20150121212444130497.jpg]

  

GE Capital

 

Factoring Procedure:

  

Undisclosed Inter-Credit®

 

Undisclosed: the Originator shall accept debtors’ payments by cashless
transactions and only into accounts pledged to the Purchaser under the Account
Pledge and Trust Agreement. All invoices and other relevant correspondence shall
only specify the pledged accounts as the Originator’s bank account details.

 

Inter-Credit®: debtor payments are booked by the Purchaser to an incoming
payment settlement account. The Originator books the payments and relates them
to the relevant invoices. At least once a week, the Originator sends its
complete open items file to the Purchaser, who reconciles the open items and
adjusts all internal accounts. The Originator must keep the accounts receivable
books in such a manner that arrears of postings are avoided and that the open
items file is correct and up-to-date on a daily basis.

 

The Purchaser is entitled to terminate the Inter-Credit®- Factoring and/or the
Undisclosed Procedure by giving a one month’s prior notice, or without
observation of a termination period if the conditions for termination of the
Factoring Facility are fulfilled.

 

In the Undisclosed, lnter-Credit®-Factoring procedure, the Originator has an
increased fiduciary duty and duty of care, and must exercise such duties in such
a manner as if the Purchaser had performed the relevant task itself, or the
assignment had been disclosed, as the case may be.

 

 

Dunning Procedure:

  

Generally three dunning runs in cycles of 14 days. If the relevant receivable is
not completely discharged within 60 days after its due date, the collection
procedure is initiated.

 

The Originator must perform the dunning procedure in such a manner that arrears
of reminders are avoided.

 

 

Collections:

  

If any receivables remain unsettled after the third dunning letter, the
Purchaser will initiate the collection procedure.

 

The Originator must provide the Purchaser with all necessary documentation and
make all relevant disclosures at the latest on the 60th day after the due date
of the relevant receivable. If the Originator fails to submit the necessary
information in due time, the Purchaser may, after having set a reasonable period
to provide information, withdraw from the receivables purchase agreement
relating to the relevant receivable.

 

 

 

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

- 3 -

--------------------------------------------------------------------------------

[g20150121212444130497.jpg]

  

GE Capital

 

Factoring Security:

  

Assignment of non-purchased accounts receivable.

 

Assignment of ancillary rights and claims relating to the accounts receivable.

 

In the undisclosed procedure; pledge of debtor collection accounts (“Account
Pledge and Trust Agreement”).

 

Assignment of payment claims under trade credit insurance policies (“Insurance
Assignment Agreement”) (if applicable).

 

In each case to secure all present and future claims of the Purchaser against
the Originator resulting from the Factoring Facility.

 

 

Information and Audit Rights:

  

Information and audit rights, customary for this type of transaction.

 

 

Financial Covenants:

  

None

 

 

Additional Reporting:

  

Annual and monthly financial reporting (incl. P&L, balance sheet and cash flow
figures) of the Originator and on Group level.

 

Monthly reporting regarding tolling accounts of the Originator in a form
reasonably satisfactory to the Purchaser – dedicated cash accruals for return
toll liabilities.

 

 

Termination Rights:

  

Termination rights: customary for this type of transaction, including
termination rights for good cause (e.g. in case of a change of control).

 

Cross-default in case of a default under any other material financing facility
of the Group, especially facilities provided by other GE Capital entities.

 

 

No security over factoring proceeds:

  

Any amounts paid as purchase price for the receivables of the Originator are to
be used primarily to satisfy obligations of the Originator vis-à-vis its
suppliers (see “Purpose” above).

 

Consequently, (i) the Originator’s claims against the Purchaser and (ii) the
proceeds out of such claims (e.g. payments to bank accounts) must not be subject
to any security of any party or a cash pool arrangement.

 

For the avoidance of doubt customary pledges of account holding banks resulting
out of their general business conditions are permitted if limited to customary
fees and costs of the account holding bank.

 

 

Reimbursement Claims:

  

The Purchaser may establish reserves for claims of debtors vis-à-vis the
Originator which do not result in a direct reduction of individual receivables,
in particular claims based on a relevant period and/or the volume of sales
(bonuses etc.), and claims arising from certain operations/events (marketing
contributions, anniversary bonuses etc.) based on regular notifications by the
Originator.

 

The Purchaser may establish adequate reserves or exclude certain debtors from
the Factoring Agreement if these debtors have significant claims against the
Originator resulting out of the sale of goods and/ or the provision of services
in the ordinary course of business or resulting out of the tolling business of
such debtors.

 

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

- 4 -

--------------------------------------------------------------------------------

[g20150121212444130497.jpg]

  

GE Capital

 

 

 

Conditions Precedent:

  

Conditions precedent usual for transactions of this nature and in form and
substance reasonably satisfactory to the Purchaser including, without
limitation, the following:

 

 

 

 

 

1.   Originator

 

 

 

 

 

(a)  Constitutional documents

 

 

 

 

 

(b)  Specimen signatures

 

 

 

 

 

2.   Factoring Documents

 

 

 

 

 

(a)  Factoring Agreement (including schedule 1 to 3 thereto)

 

 

 

 

 

(b)  Account Pledge and Trust Agreement (including notice to, and confirmation
of receipt by, account keeping bank)

 

 

 

 

 

(c)  Agreement regarding account reconciliations and appointment of auditors for
such purpose

 

 

 

 

 

3.   Other documents and evidence

 

 

 

 

 

(a)  Group structure chart

 

 

 

 

 

(b)  Such other conditions precedent set out in the commitment letter to which
this Term Sheet is attached.

 

 

 

Costs and Expenses:

  

Subject to a maximum amount of EUR 80,000.00, all reasonable costs and expenses
(including legal fees) incurred by the Purchaser in connection with the
preparation, negotiation, execution and perfection of the Factoring Documents
shall be paid by the Originator promptly on demand whether or not the Factoring
Agreement or any of the other Factoring Documents is signed and whether or not
an initial funding occurs.

 

 

 

Governing Law:

  

German.

 

 

 

Jurisdiction:

  

Courts of Mainz, Germany.

We acknowledge and agree to the above:

 

/s/ Kyle Ross

Signature Group Holdings, Inc.

Date: 1\14\15

 

 

 

 

 

 

 

 

 

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2

55130 Mainz

Amtsgericht Mainz HRB 0224

USt.-IdNr.: DE 813 375 918

Vorsitzender des Aufsichtsrates

Barry O'Bryne

  

Vorstand

Joachim Secker Vorsitzenden

Jörg Diewald

Burkhard Reitermann

  

Bankverbindung

Konto: 550 305 00

BLZ: 550 305 00

IBAN: DE30 5503 0500 0055 0305 00

BIC: CPLADE55XXX

  

[g20150121212442677497.jpg]

- 5 -